Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 1 of 7 Page ID #:191




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES – GENERAL
  Case No.    SACV 19-001153 AG (ADSx)           Date                     September 2, 2019
  Title       LINDA HALL V. TIME, INC. ET AL.



  Present: The Honorable       ANDREW J. GUILFORD
           Melissa Kunig                         Not Present
            Deputy Clerk                  Court Reporter / Recorder           Tape No.
        Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 [,1&+$0%(56] ORDER REGARDING DEFENDANTS’ MOTION TO DISMISS

 This case is about automatic renewals on magazine subscriptions. Plaintiff Linda Hall filed this
 putative class action lawsuit against Defendants Time, Inc. and Meredith Corp., asserting the
 following three claims: (1) violations of California’s Unfair Competition Law (“UCL”); (2)
 theft under California Penal Code § 496; and (3) conversion. (See generally Compl., Dkt. No. 1.)
 Defendants now move to dismiss all Plaintiff’s claims under Federal Rule of Civil Procedure
 12(b)(6). (See generally Mot., Dkt. No. 16.)

 The Court GRANTS Defendants’ motion to dismiss under Rule 12(b)(6) with leave to amend.
 An amended pleading may be filed within 20 days of this order.

 1.       BACKGROUND

 The following facts are taken from the complaint, and at this stage the Court assumes they’re
 true.

 Defendants publish People Magazine. (Compl. at ¶¶ 10, 18.) In 2017, Plaintiff purchased a 40-
 issue subscription of the magazine. (Id. at ¶ 17.) According to Plaintiff, subscribing to the
 magazine required two main steps. First, Plaintiff clicked on an advertisement for the
 subscription displayed on her Instagram account. (Id. at ¶ 17, Exh. B, 1-2.) Second, after
 clicking “checkout now” on the advertisement, Plaintiff was directed to a separate
 “Checkout” screen where she was instructed to input her payment information and submit
 her subscription order. (Id. at ¶ 20, Exh. B, 3-6.)

 Both the advertisement page and the “Checkout” page contained notices stating that
 Plaintiff’s subscription would automatically renew annually. (Id. at ¶¶ 19-21, Exh. B, 2-5.)
 Specifically, on the advertisement page, the notice stated, “All magazine subscriptions will
                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 7
Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 2 of 7 Page ID #:192




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                             CIVIL MINUTES – GENERAL
  Case No.      SACV 19-001153 AG (ADSx)           Date                       September 23, 2019
  Title         LINDA HALL V. TIME, INC. ET AL.


 automatically renew annually.” (Id. at Exh. B, 2.) This notice appeared immediately above the
 “checkout now” button, which Plaintiff had to click on to navigate to the “Checkout” page
 and complete her subscription. (Id. at ¶ 20, Exh. B, 3-6.) The notice on the “Checkout” page
 appeared after Plaintiff input her payment information but before Plaintiff could hit the
 “submit order” button. (Id. at ¶ 21, Exh. B, 5.) That notice was highlighted yellow and
 included, in bold typeface, the words “Automatic Renewal Notice.” (Id.) It also provided the
 following message:

          After your initial term, your magazine subscriptions will automatically renew
          annually until you tell us to stop. You will receive a reminder of the renewal
          approximately 30 days in advance. Your credit card or method of payment will
          be charged at the time of purchase, and before the start of each new annual
          term, at the rate stated in the notice. You can contact customer service or cancel,
          at any time.

 (Id.)

 About a month before the end of her initial subscription term, Plaintiff received a postcard
 reminding her that her subscription would renew if she didn’t cancel it. (Id. at ¶ 25, Exh. C. 1-
 2.) On the reverse side of the postcard, it said:

          Your PEOPLE subscription will continue for the next term of issues using the
          account number you agreed to be billed. You will be billed or charged $67.50
          for a total of 54 issues, which will run from 12/10/18-11/26/19. If you wish to
          discontinue, call 1-800-541-9000 by 10/2/18 and no charge will appear . . . .

 (Id. at ¶ 26, Exh. C, 2.) Plaintiff did not respond to the postcard reminder and Defendants
 charged her $67.50 for her second-term subscription. (Id. at ¶ 27.)

 2.       LOCAL RULE COMPLIANCE

 Defendants argue that Plaintiff filed her opposition brief four days late and, therefore, that the
 Court should deem Defendants’ motion to dismiss unopposed. (Reply, Dkt. No. 20 at 1-2.)
 While the Court “may decline to consider any memorandum . . . not filed within the deadline
 set by order or local rule,” the Court will consider Plaintiff’s late opposition in the interest of
                                        CIVIL MINUTES – GENERAL
                                                Page 2 of 7
Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 3 of 7 Page ID #:193




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                             CIVIL MINUTES – GENERAL
  Case No.      SACV 19-001153 AG (ADSx)           Date                      September 23, 2019
  Title         LINDA HALL V. TIME, INC. ET AL.


 justice. See C.D. Cal. L.R. 7-12. The Court cautions Plaintiff that the failure to follow the
 Federal Rules of Civil Procedure or this Court’s Local Rules moving forward may result in
 sanctions, including monetary sanctions or striking untimely documents.

 3.       ANALYSIS

          3.1    Legal Standard

 Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the claim
 showing that the pleader is entitled to relief.” With that liberal pleading standard, the purpose
 of a motion under Rule 12(b)(6) is “to test the formal sufficiency of the statement of the claim
 for relief.” 5B C. Wright & A. Miller, Federal Practice and Procedure § 1356, p. 354 (3d ed.
 2004). A pleading fails to state a claim when it (1) lacks a cognizable legal theory or (2)
 identifies a cognizable legal theory but fails to allege sufficient supporting facts. Hinds
 Investments, L.P. v. Angioli, 654 F.3d 846, 850 (9th Cir. 2011). To survive a motion to dismiss, a
 complaint must contain sufficient factual material to “state a claim to relief that is plausible on
 its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[D]etailed factual allegations” are
 not required. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). A
 claim is facially plausible when “the plaintiff pleads factual content that allows the court to
 draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

          3.2    UCL Claim

 Plaintiff’s first claim is for violations of the UCL. Plaintiff bases this claim on Defendants’
 alleged violations of another law: California’s Automatic Renewal Law (“ARL”). (See Compl.
 at ¶¶ 42-43.) See also Wahl v. Yahoo! Inc., No. 17-CV-02745-BLF, 2018 WL 6002323, at *1
 (N.D. Cal. Nov. 15, 2018) (“While the ARL does not create a private right of action, violation
 of the ARL can be the basis for a claim under [the UCL].” (citing Johnson v. Pluralsight, LLC,
 728 F. App’x 674, 676-77 (9th Cir. 2018)).

 Among other things, the ARL makes it unlawful for businesses making automatic renewal
 offers to California consumers to do anything that follows.



                                       CIVIL MINUTES – GENERAL
                                               Page 3 of 7
Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 4 of 7 Page ID #:194




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                            CIVIL MINUTES – GENERAL
  Case No.     SACV 19-001153 AG (ADSx)           Date                       September 23, 2019
  Title        LINDA HALL V. TIME, INC. ET AL.


          (1) Fail to present the automatic renewal offer terms or continuous service offer
          terms in a clear and conspicuous manner before the subscription or purchasing
          agreement is fulfilled and in visual proximity . . . to the request for consent to
          the offer . . . .
          (2) Charge the consumer’s credit or debit card, or the consumer’s account with
          a third party, for an automatic renewal or continuous service without first
          obtaining the consumer’s affirmative consent to the agreement containing the
          automatic renewal offer terms or continuous service offer terms . . . .
          (3) Fail to provide an acknowledgment that includes the automatic renewal offer
          terms or continuous service offer terms, cancellation policy, and information
          regarding how to cancel in a manner that is capable of being retained by the
          consumer . . . .
 Cal. Bus. & Prof. Code § 17602(a)(1)-(3). The ARL also makes it unlawful not to offer
 consumers a way to cancel their automatically renewing subscriptions online. See id. at §
 17602(c).

 Here, Plaintiff alleges Defendants violated all three subsections listed in Section 1702(a), as
 well as Section 17602(c)’s online cancellation requirement. (See Compl. at ¶¶ 2, 28-29, 42.) The
 Court considers each of these potential violations in turn.

                 3.2.1 Section 17602(a)(1)

 Plaintiff hasn’t plausibly alleged Defendants violated Section 17602(a)(1) of the ARL. Again,
 that section requires a business to “present the automatic renewal offer terms . . . in a clear
 and conspicuous manner” before subscription or purchase. Cal. Bus. & Prof. Code §
 17602(a)(1). But based on the allegations in Plaintiff’s complaint, Defendants complied with
 this requirement. Indeed, Plaintiff alleges (and attaches the screenshots supporting) that
 Defendants repeatedly presented Plaintiff with the automatic renewal terms in a clear and
 conspicuous manner during the subscription process. (See Compl. Exh. B., 2.) When Plaintiff
 first saw the subscription offer on her social media, that offer was coupled by a notice clearly
 stating that “[a]ll magazine subscriptions will automatically renew annually.” (Id.) And because
 that notice was placed directly above the “checkout now” button, which Plaintiff clicked to
 proceed with her subscription, it was conspicuous. (Id.) Then again, at the next screen,
                                        CIVIL MINUTES – GENERAL
                                                Page 4 of 7
Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 5 of 7 Page ID #:195




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES – GENERAL
  Case No.    SACV 19-001153 AG (ADSx)           Date                        September 23, 2019
  Title       LINDA HALL V. TIME, INC. ET AL.


 Plaintiff confronted another automatic renewal notice providing additional detail about
 Defendants’ automatic renewal service. (Id. at Exh. B, 5.) This notice appeared just before the
 “submit order” button, and was highlighted yellow with the words “Automatic Renewal
 Notice” bolded. (Id. at 5-6.) From this, it’s clear Plaintiff was adequately informed of
 Defendants’ automatic renewal notice in plain and conspicuous terms.

 Plaintiff’s reliance on Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014) doesn’t
 change this conclusion. Nguyen considered whether hyperlinks to the defendants’ terms of
 service was sufficient to notify users of an arbitration clause contained in those terms. Nguyen,
 763 F.3d at 1173. That’s much different than the situation here, where the Court is instead
 considering whether Plaintiff has plausibly alleged insufficient notification of Defendants’
 automatic renewal notice during the subscription process. And in any case, the Court doesn’t
 rely on Defendants’ terms of service (or the hyperlink to those terms) in its analysis here.
 Accordingly, Plaintiff fails to plausibly allege a UCL claim based on Section 1702(a)(1) of the
 ARL.

                3.2.2 Section 17602(a)(2)

 Similarly, the Court finds Plaintiff hasn’t plausibly alleged an ARL violation under Section
 17602(a)(2). Again, this section requires Plaintiff to plead facts showing Defendants
 “charge[d] [Plaintiff’s] credit or debit card . . . for an automatic renewal or continuous service
 without first obtaining [her] affirmative consent to the agreement containing the automatic
 renewal offer terms . . . .” See Cal. Bus. & Prof. Code § 17602(a)(2). But Plaintiff fails to make
 such a showing. To the contrary, the facts contained in Plaintiff’s complaint may preclude her
 from alleging a Section 17602(a)(2) violation. This is because Section 17602(a)(2) only requires
 a consumer to affirmatively consent to “the agreement containing the automatic renewal offer terms,”
 not the automatic renewal terms themselves. And here, because Plaintiff clicked through two
 separate pages containing the automatic renewal agreement before deciding to purchase her
 People magazine subscription, Plaintiff affirmatively consented to the agreement containing
 the automatic renewal offer terms. The Court thus finds Plaintiff can’t sustain her UCL claim
 based on a violation of Section 17602(a)(2) of the ARL.




                                       CIVIL MINUTES – GENERAL
                                               Page 5 of 7
Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 6 of 7 Page ID #:196




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                           CIVIL MINUTES – GENERAL
  Case No.    SACV 19-001153 AG (ADSx)           Date                      September 23, 2019
  Title       LINDA HALL V. TIME, INC. ET AL.


               3.2.3 Section 17602(a)(3)

 Plaintiff also fails to plausibly allege a violation of Section 17602(a)(3). This subsection says
 businesses must “provide an acknowledgment that includes the automatic renewal offer terms
 or continuous service offer terms, cancellation policy, and information regarding how to
 cancel in a manner that is capable of being retained by the consumer.” Cal. Bus. & Prof. Code
 § 17602(a)(3). Again, based on Plaintiff’s complaint, it’s clear Defendants complied with this
 statutory requirement. Indeed, Plaintiff alleges that, a month before her subscription ended,
 she received a postcard from Defendants reminding her that her subscription would
 automatically renew if she didn’t cancel it. (Compl. at ¶¶ 25-26, Exh. C., 1-2.) That reminder
 informed Plaintiff she could cancel her subscription before the automatic renewal went into
 effect by simply dialing a 1-800 number. (Id.) Accordingly, Plaintiff doesn’t adequately allege a
 UCL claim based on Defendants purported violations of Section 17602(a)(3) of the ARL.

               3.2.4 Section 17602(c)

 Turning to Section 17602(c) of the ARL, the Court again finds Plaintiff fails to adequately
 support her UCL claim. Section 17602(c) contains an online cancelation requirement for
 businesses offering automatic renewal services. Cal. Bus. & Prof. Code § 17602(c). As a matter
 of law, Plaintiff can’t plausibly allege Defendants violated this subsection because the relevant
 requirement didn’t become effective until July 1, 2018. Compare Cal. Bus. & Prof. Code §
 17602 (2018) (effective July 1, 2018), with Cal. Bus. & Prof. Code § 17602 (2010) (repealed
 effective Jan. 1, 2019 by 2017 Cal SB 313). Thus, Defendants were under no requirement to
 provide Plaintiff an online cancellation method when she subscribed to their magazine in
 2017. See Cal. Bus. & Prof. Code § 17602(e) (“The requirements of [Section 17602 (with two
 exceptions not relevant here)] shall apply only prior to the completion of the initial order for
 the automatic renewal or continuous service.”). The Court thus finds Plaintiff fails to plausibly
 allege a violation of Section 17602(c) of the ARL.

 At bottom, Plaintiff fails to plead sufficient facts showing Defendants violated any provision
 of the ARL. Dismissal of Plaintiff’s UCL claim is thus appropriate. Accordingly, the Court
 need not consider Defendants’ other arguments concerning standing under the UCL. (See
 Mot. at 10-13; Reply at 5-7.)


                                      CIVIL MINUTES – GENERAL
                                              Page 6 of 7
Case 8:19-cv-01153-CJC-ADS Document 22 Filed 09/24/19 Page 7 of 7 Page ID #:197




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                             CIVIL MINUTES – GENERAL
  Case No.      SACV 19-001153 AG (ADSx)           Date                        September 23, 2019
  Title         LINDA HALL V. TIME, INC. ET AL.


          3.3    Theft and Conversion Claims

 Plaintiff’s second claim is for “theft by false and fraudulent presentations or pretense,” in
 violation of California Penal Code Section 496. Plaintiff’s third and final claim is for
 conversion. Both claims are premised on Defendants’ alleged violations of the ARL. (See
 Compl. at ¶¶ 49-54, 55-57.) Because the Court has already found that Plaintiff fails to
 plausibly allege any ARL violations, the Court also finds Plaintiff fails to plausibly allege her
 theft and conversion claims. The Court thus dismisses these claims.

 4.       LEAVE TO AMEND

 If a court dismisses certain claims, “[l]eave to amend should be granted unless the district
 court ‘determines that the pleading could not possibly be cured by the allegation of other
 facts[.]” Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v.
 Smith, 203 F.3d 1122, 112 (9th Cir. 2000) (en banc)); see also Fed. R. Civ. P. 15(a). Here, the
 Court finds leave to amend is appropriate and thus grants Plaintiff’s request for leave to
 amend.

 5.       DISPOSITION

 The Court GRANTS Defendants’ motion to dismiss under Rule 12(b)(6). The Court
 GRANTS Plaintiff’s request for leave to amend. An amended pleading may be filed within 20
 days of this order.



                                                                                            :      0
                                                        Initials of Preparer       mku




                                       CIVIL MINUTES – GENERAL
                                               Page 7 of 7
